Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/733,430 filed on 01/03/2020.
	
	
Restriction/Election
Applicant’s election without traverse of Group I, Claims 1 – 11 (method) in the reply filed on 07/13/2020 is acknowledged. Claims 12 – 17 and 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II (article/substrate) and III (apparatus/system), respectively, there being no allowable generic or linking claim.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “50A” and “50B” in Fig 3A and Fig 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The use of the terms CMSX-3, CMSX-4, CMSX-10, CMSX-186, Hastelloy, and Stellite, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the weight range of the low-melt powder is indefinite. It is unclear from the claim what the weight percent range is relation to, that is, it is unclear whether the low-melt powder is about 20 to about 40 weight% of the total weight of the PSP or the total weight of the PSP and substrate. For purposes of examination, it is interpreted that the low-melt powder is about 20 to about 40 wt% of the PSP weight. 

Regarding claim 7, the “optionally” is unclear in combination with the other ranges of “up to about”. Specifically as an example, based on the broadest reasonable interpretation the phrase “up to about 15 wt% Cr” would include 0% (i.e. not present), however, given that the elements Nb, Si, and B, are “optional” but also use the phrase “up to about”, it is unclear whether the phrase “up to about” includes 0%. For purposes of examination, it will be interpreted that the element ranges of Cr, Ta, Co, Al, W, Re, Mo, and Hf do not include 0%, whereas the ranges of Nb, Si, and B include 0%, however, clarification and/or correction is required.  

Claim 11 recites the limitation "the first and second components".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the molten braze alloy".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 – 4, 6, and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salm (US2015/0375322)

Regarding claim 1, Salm teaches a method for brazing including the steps of providing a substrate, placing a pre-sintered preform on the substrate, and heating the combined structure (meeting the claimed limitation of positioning a PSP on a substrate surface and heating and cooling) [Fig 6]. Salm teaches that the pre-sintered preform comprises a base alloy (interpreted as the high-melt powder) and a second alloy [0026], wherein the second alloy has melting point depressants (interpreted as low-melt powder)[0031] that ensures wetting and bonding during heating [0035] (meeting the claimed limitation of heating to soften/melt at least one constituent metal/alloy). Salm teaches that the pre-sintered preform comprises a shape matching the bonding surface [0041] (meeting the claimed limitation of during heating the pre-sintered preform conforms to the contour of the substrate). Salm further teaches that the substrate are turbine components [0022] (meeting the claimed “pressure vessel”). Lastly, Salm teaches that the base alloy has similar properties/composition to the substrate to promote common physical properties, that is, the pre-sintered preform containing the base alloy helps reinforce properties of the substrate [0027], meeting the claimed limitation of PSP reinforcement and forming a reinforced component. 
 
Regarding claim 2, Salm teaches the method as applied above in claim 1. Salm teaches that the substrate can be combustion components of an aircraft gas turbine, meeting the claimed pressure vessel of gas turbine engine [0022]

Regarding claim 3, Salm teaches the method as applied above in claim 1. Salm teaches an example in which the base alloy is T-800, a cobalt alloy [0029, 0036], when the second alloy is Mar-M-509B [0036], meeting the claimed limitation. 

Regarding claim 4, Salm teaches the method as applied above in claim 1. Salm teaches the second alloy (i.e. low-melt powder) can comprise silicon or boron [0031], meeting the claimed limitation.

Regarding claim 6, Salm teaches the method as applied above in claim 1. Salm teaches that the second alloy with melting point depressant ensures wetting and bonding to the outer surface of the substrate [0035]. Wherein the wetting/bonding is interpreted as meeting the claimed “conforming braze material” given that the wetting surface would conform to the substrate surface. 
 
Regarding claim 8, Salm teaches the method as applied above in claim 1. Salm teaches that to facilitate bonding of the pre-sintered preform to the substrate pressure can be induced on the PSP [0040], meeting the claimed limitation of applying pressure on the surface of substrate during heating. 

Regarding claim 9, Salm teaches the method as applied above in claim 1. Salm teaches that the pre-sintered preform can comprise various shapes based on the substrate and can comprise a shape matching the shape of the surface that it is bonded to [0041], and specifically teaches that the pre-sintered preform can be shaped into the desired shape using an suitable technique [0043], meeting the claimed limitation of shaping the surface of the PSP to substantially correspond to the surface of the substrate. 

Regarding claim 10, Salm teaches the method as applied above in claim 1. Salm teaches that bonding can take in place in a furnace with a vacuum formed in it and that the bonding/heating step can include heating the PSP and substrate up to a temperature range of 1204 – 1218°C [0040].

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Salm (US2015/0375322) as applied to claim 1 above.

Regarding claim 5, Salm teaches the method as applied above in claim 1. Salm teaches that the amount of the second alloy in the pre-sintered preform is 10 – 70 relative weight percent [0035], which overlaps with the claimed range. It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salm (US2015/0375322) as applied to claim 1 above, in further view of Xu (US2016/0339544)

Regarding claims 7 and 11, Salm teaches the invention as applied above in claim 1. Salm does not explicitly teach the composition of claim 7 or the heating cycle of claim 11. 

Xu teaches a pre-sintered preform brazing material comprising two alloys in which one is a superalloy powder (a high melt powder) and brazing alloy powder (a low melt powder) [0026]. Xu teaches that the pre-sintered preform brazing material can be used for gas turbines [0025], making it analogous art to Salm. Xu explicitly teaches a composition of the pre-sintered preform which is [0031]; 

Element
Claimed Invention
Xu (weight range)
Relationship
Nickel (Ni)
About 50 – about 90%
About 50 – about 90%
Overlaps
Chromium (Cr)
Up to about 15%
Up to about 15%
Overlaps
Tantalum (Ta)
Up to about 10%
Up to about 10%
Overlaps
Cobalt (Co)
Up to about 10%
Up to about 10%
Overlaps
Aluminum (Al)
Up to about 7%
Up to about 7%
Overlaps
Tungsten (W)
Up to about 4%
Up to about 4%
Overlaps
Rhenium (Re)
Up to about 2%
Up to about 2%
Overlaps
Molybdenum (Mo)
Up to about 1%
Up to about 1%
Overlaps
Hafnium (Hf)
Up to about 1%
Up to about 1%
Overlaps
Niobium (Nb)
Up to about 0.5%
Up to about 0.5%
Overlaps
Silicon (Si)
Up to about 3%
Up to about 3%
Overlaps
Boron (B)
Up to about 3%
Up to about 3%
Overlaps

Shaded area = optional elements

Xu further teaches that following the brazing/bonding, the PSP and substrate can be subjected to a diffusion heat treatment to homogenize the joint region [0044], wherein the diffusion heat treatment can be a stepped heat treatment comprising [0046];
Heating to about 1038°C and holding for 1 – 2 hours
Then heating to about 1093°C and holding for 1 – 2 hours
Then heating to about 1121°C and holding for 1 – 2 hours
Then finally heating to 1149°C and holding for 1 to 18 hours
Which overlaps with the claimed heating method. Wherein following the diffusion heat treatment the PSP and substrate would return to room temperature. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the PSP of Salm and substituted it with the PSP as taught by Xu. Given that both Salm and Xu are directed to brazing of gas turbine components using pre-sintered preforms (PSP) comprising an alloy powder and brazing powder, a person of ordinary skill in the art would have a reasonable expectation of succession in substituting the PSP of Salm with that of Xu. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the diffusion heat treatment, as taught by Xu, in the method of Salm in view of Xu in order to produce a homogenized joint region. Furthermore, given that the selected diffusion heat treatment temperatures would be dependent on the composition of the pre-sintered preform, it would have obvious to have used the diffusion heat treatment taught by Xu, when substituting the PSP of Salm with that of Xu. 

	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2016/0199930 – Deposition of pre-sintered preform onto a gas turbine ring surface and brazing
US2015/0377037 – Brazing pre-sintered preform onto substrate 
US2014/0212681 – Joining a pre-sintered preform to a substrate by friction welding
US2014/0154082 – Repairing damaged portion of gas turbines by brazing pre-sintered preform onto damage areas
US2008/0017694 – Pre-sintered brazing sheet placed onto turbine portion
US2007/0154338 – Coupling pre-sintered preform onto machine component


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735